The respondent moved for a rehearing.
Downer, J.
The respondent, having moved for a rehearing, contends that the court erred in holding that Harlow had a right to act on the letter of Darrow to him, inasmuch as Har*305low testified that be sold to Taylor bis farm on tbe day be received tbe letter, but before it was received by bim.
Barrow was not, by the agreement, to have the sole right to sell the farm, or find a purchaser for it. There is nothing in the agreement to preclude the defendant, who wished to sell bis farm, from finding himself a purchaser if be could. Such verbal contracts must receive a reasonable construction. And in this case we think there must be. implied an undertaking that the plaintiff was to "have the hundred dollars, if he, within a reasonable time, before the defendant himself sold his farm, found a customer who luould purchase it, and notified the defendant thereof. Taking this view of the contract, if the motion for a nonsuit bad been renewed after the evidence was closed, it would have been error not to have granted it. Lomer v. Meeker, 25 N. Y., 361, and authorities there cited.
By the Court — Motion denied.